UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6285



CARLOS CALDERON,

                                            Plaintiff - Appellant,
          and


ROBERT VIZZINI,

                                                         Plaintiff,

          versus


WILLIAM W. SONDERVAN, Commissioner; PATRICK
CONROY, Warden; JAMES V. PEGUESE, Warden;
BURLIE FRINK, Security Chief; MICHAEL SYKES,

                                           Defendants - Appellees,
          and


STATE OF MARYLAND,

                                                         Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-2183-AW)


Submitted:   July 24, 2003                 Decided:   July 30, 2003


Before MICAHEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Carlos Calderon, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Sharon Stanley Street, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Carlos Calderon appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See Calderon v.

Sondervan, No. CA-02-2183-AW (D. Md. Jan. 13, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2